J-S42028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA                :      IN THE SUPERIOR COURT OF
                                             :           PENNSYLVANIA
                                             :
                v.                           :
                                             :
                                             :
 CHRISTOPHER BAROSH                          :
                                             :
                       Appellant             :      No. 3141 EDA 2018

          Appeal from the PCRA Order Entered September 24, 2018
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0008461-2010


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY OLSON, J.:                               FILED OCTOBER 26, 2020

      Appellant, Christopher Barosh, appeals from an order entered on

September 24, 2018, which dismissed his petition for collateral relief filed

pursuant   to    the   Post   Conviction   Relief   Act   (“PCRA”),   42   Pa.C.S.A.

§§ 9541-9546. We affirm.

      On a previous appeal, this Court accurately summarized the relevant

facts of this case as follows.

      In July [] 2005, [A]ppellant purchased a home [along] South 54th
      Street in Philadelphia[, Pennsylvania] on behalf of his girlfriend,
      Jill Wezorek. On the deed to the property, Wezorek was listed as
      the buyer and [A]ppellant was listed as possessing a power of
      attorney to act on her behalf. In addition, [A]ppellant's name and
      signature appeared on a tax document with the deed.

      On September 9, 2005, [A]ppellant, again acting as Wezorek's
      agent, submitted a “Deluxe Plus” homeowners insurance policy
      application with Allstate Insurance Company regarding the
      aforementioned property. The policy had coverage limits of
      $126,533[.00] for the dwelling, $12,653[.00] for other structures,
      and $94,000[.00] for personal property. [To] obtain this policy,
J-S42028-20


     [the owner was required to occupy the property and the home
     needed to be under 45-years-old]. Additionally, [A]ppellant
     needed to provide proof of insurance from July 2005 to September
     2005, the date of the application. The application submitted
     indicated the property was purchased in September 2005 and
     would be owner occupied.

     Despite the insurance policy's requirement . . . [A]ppellant rented
     the house to Yolanda Dingle, who planned to live there with five
     children.

                                    ***

     Approximately a month after [Dingle] moved into the [] 54th
     Street property, [A]ppellant forcefully evicted [her]. [] Dingle
     testified that as she was putting her key into the front door,
     [A]ppellant approached her from behind, grabbed the key, went
     inside by himself, and locked her out. She was not able to remove
     her personal property from the house.

     On September 16, 2005, Allstate, having discovered several
     reasons why the house did not qualify for the Deluxe Plus Policy,
     sent Wezorek a letter notifying her that the insurance policy would
     be cancelled effective October 27, 2005. Appellant did not deny
     receiving the letter; rather, he claimed [that] he thought the
     cancellation had already taken effect at the time he read the
     letter.

     At approximately 11:00 p.m. on October 25, 2005, [nearly] 25
     hours before the homeowner's policy was to be cancelled, the
     house was set on fire. Doris House, who lived directly next door,
     . . . heard her fire alarm go off and noticed a lot of smoke coming
     from the wall of her residence shared with [the other property.]
     House lived with her son, her 11-year-old nephew, and [two]
     grandchildren who were approximately [four] and [five] years old.
     [After] House woke the children and got them out of the home to
     safety[, she] contacted [] Dingle. [] House testified that there
     was smoke damage to her home and personal items, and [that]
     she [could] no longer . . . live in the home.

     [] Dingle testified that she received a phone call from a neighbor,
     [] House, who informed her of the fire, knowing her belongings
     were inside. Upon arrival, [] Dingle met with [] House, who was
     “screaming and hollering.” [] House told her that she saw
     [A]ppellant coming from the back of the house when the fire
     started. [] Dingle testified that she observed [A]ppellant across

                                    -2-
J-S42028-20


     the street in the window of Richard Wilson's residence, watching
     the fire and laughing with Wilson.

     Lieutenant Bordes Ramseur of the Philadelphia Fire Department,
     an expert in the area of determining the causes and origin of fires,
     investigated this matter. He determined that the fire [was]
     intentionally set in the basement area and that an ignitable liquid
     [was] used. Louis Gahagan, a private fire investigator hired by
     Allstate, also testified as an expert who subsequently conducted
     his own investigation and reached the same conclusion; a fire
     began in the basement, was incendiary, and an ignitable fluid was
     used to accelerate the fire.

     After the fire, [A]ppellant made two separate admissions of guilt.
     Appellant and his brother, Bryan Barosh (“Bryan”), were having
     an argument about a property in New Hope[,] Pennsylvania, and
     [A]ppellant threatened to burn the New Hope house down “like
     the house he burnt down in Philadelphia.” Bryan further testified
     that [A]ppellant stated he would “take a wet [two] by [four] and
     jam it in a light socket until it sparked a flame . . . or use a
     flammable liquid or kerosene gas, whatever you use to remove
     paint or wallpaper from a house.” Appellant also attempted to pay
     David Tarmin, an acquaintance and former tenant at another
     property, to provide him an alibi for the arson. During that
     conversation, [A]ppellant admitted to [] Tarmin that he [] set fire
     to the house in order to collect the insurance proceeds.

                                     ***

     A jury trial was held and[,] on December 11, 2012, [A]ppellant
     was convicted of arson and insurance fraud. … The Honorable
     Chris[topher] R. Wogan sentenced [A]ppellant to consecutive
     sentences of [six and one-half] to 19 years' imprisonment for
     arson and [six] months to [three] years for insurance fraud.
     Additionally, he ordered [A]ppellant to pay restitution for the
     damage caused by the fire.

Commonwealth v. Barosh, 2014 WL 10790208, at *1-2 (Pa. Super. 2014)

(unpublished memorandum) (internal citations omitted). This Court affirmed

Appellant’s judgment of sentence on October 7, 2014, and our Supreme Court




                                    -3-
J-S42028-20



subsequently denied allocatur on February 4, 2015. Id., appeal denied, 109

A.3d 677 (Pa. 2015).

     On September 22, 2015, Appellant filed a timely pro se PCRA petition.

Thereafter, Appellant filed “numerous pro se pleadings with the PCRA court,

including a notice of appeal to this Court on March 6, 2016.” Commonwealth

v. Barosh, 161 A.3d 387 (Pa. Super. 2017) (unpublished memorandum), at

2. Ultimately, this Court quashed Appellant’s appeal because “there [was] no

final order, no interlocutory order appealable by right or permission and no

collateral order” and, as such, the appeal was “premature.” Id. at 7.

     On May 8, 2017, following quashal of Appellant’s appeal, “the case was

assigned to [the PCRA court because] Judge Christopher [R.] Wogan retired

from the bench.” PCRA Court Opinion, 8/23/19, at 3. On May 9, 2017, the

PCRA court appointed counsel for Appellant. Id. Appellant, however, filed a

motion to proceed pro se on July 27, 2017. Appellant’s Motion to Proceed Pro

Se, 7/27/17, at 1. Court-appointed counsel then filed a motion to withdraw

as counsel. Motion to Withdraw, 8/2/17, at 1. On November 6, 2017, the

PCRA court held a hearing pursuant to Commonwealth v. Grazier, 713 A.2d

81 (Pa. 1998) and “allowed [Appellant] to proceed pro se.”       PCRA Court

Opinion, 8/23/19, at 3.

     Appellant continued to file numerous pro se pleadings with the PCRA

court following the November 6, 2017 Grazier hearing. On June 11, 2018,

however, the PCRA court issued notice that it intended to dismiss Appellant’s

PCRA petition in 20 days without further proceedings, as it concluded that

                                    -4-
J-S42028-20



Appellant’s claims lacked merit. PCRA Court Order, 6/11/18, at 1; see also

Pa.R.Crim.P. 907(1). Appellant filed two responses to the PCRA court’s order

on June 25, 2018 and July 11, 2018.

       On July 23, 2018, Appellant filed an amended PCRA petition without

seeking leave of court to do so. Appellant’s Amended PCRA Petition, 7/23/18,

at 1-57. In the petition, Appellant requested that the court appoint counsel.

Id. at 50. In addition, on August 20, 2018, Appellant filed a motion for the

appointment of counsel. Motion to Appoint Counsel, 8/20/18, at 1. Appellant

then, on September 5, 2018, filed his second notice of appeal to this Court,

which “result[ed] in the creation of . . . Superior Court case . . . 2962 EDA

2018.”1 PCRA Court Opinion, 8/23/19, at 3. The PCRA court did not enter the

order dismissing Appellant’s PCRA petition until September 24, 2018. PCRA

Court Order, 9/24/18, at 1.

       Appellant filed a third notice of appeal on October 9, 2018. That same

day, the PCRA court granted Appellant’s request for the appointment of

counsel. PCRA Court Order, 10/9/18, at 1. Appellate-counsel, David Barrish,

Esq., entered his appearance on October 19, 2018. On October 22, 2018, the

PCRA court entered an order directing Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b)(1). PCRA Court

Order, 10/22/18, at 1. Attorney Barrish filed a motion requesting an extension

____________________________________________


1On September 24, 2019, this Court dismissed the appeal docketed at 2962
EDA 2018 as duplicative of the instant appeal: 3141 EDA 2018. Order,
9/24/19 at 1.

                                           -5-
J-S42028-20



on November 9, 2018, which the PCRA court subsequently granted on January

23, 2019. PCRA Court Order, 1/23/19, at 1. In its order, the PCRA court

directed Appellant, through counsel, to file his 1925(b) statement on or before

February 21, 2019. Id.

       On February 11, 2019, however, Attorney Barrish filed a petition to

withdraw as counsel. Petition to Withdraw, 2/11/19, at *1-2 (un-paginated).

In his petition, Attorney Barrish explained that further representation of

Appellant would result in a conflict of interest because Appellant filed a lawsuit

against him for: breach of contract, tortious interference with contractual

relations, civil conspiracy, negligence and legal malpractice. Id. In addition,

on February 17, 2019, Attorney Barrish filed a motion to stay the order to file

a Rule 1925(b) statement “pending the outcome of a hearing on the

aforementioned [p]etition to [w]ithdraw” or, in the alternative, a Grazier

hearing. Motion to Stay, 2/17/19, at *2 (un-paginated).2

       On March 18, 2019, the PCRA court granted both Attorney Barrish’s

petition to withdraw and the motion to stay the order to file a Rule 1925(b)

statement. On April 16, 2019, the PCRA court appointed Daniel Alvarez, Esq.

to represent Appellant. On May 31, 2019, however, the PCRA conducted a

second Grazier hearing during which it permitted Attorney Alvarez to

____________________________________________


2Attorney Barrish also, “in an abundance of caution,” filed a petition for an
extension of time to file a Rule 1925(b) statement on February 21, 2019.
Petition to Extend Time to File Concise Statement of Errors Complained of On
Appeal, 2/21/19, at *2 (un-paginated).



                                           -6-
J-S42028-20



withdraw and permitted Appellant to proceed pro se, with stand-by counsel.3

Thereafter, on June 3, 2019, Appellant filed a pro se concise statement. The

PCRA court filed its opinion pursuant to Rule 1925(a) on August 23, 2019.

       Appellant raises the following issues on appeal:

        I.    Did the PCRA court commit reversible error by failing to grant
              three motions?

                 a. [The PCRA court erred in failing to grant Appellant’s motion
                    for appointment of an expert.]

                 b. [The PCRA court erred in failing to grant Appellant’s motion
                    for appointment of an investigator.]

                 c. [The PCRA court erred in failing to grant Appellant’s request
                    for discovery.]

       II.    Did the PCRA court err and abuse its discretion when [it] dismissed
              [Appellant’s] PCRA petition [after Appellant’s response to the
              court’s 907 notice necessitated a hearing and Appellant raised
              valid claims of trial counsel’s ineffectiveness?]

      III.    Did the PCRA court deprive [Appellant] of his right to counsel?


Appellant’s Brief at 5 and 11-15.

       Before reaching the merits of Appellant’s claims, we first consider

whether he filed a timely Rule 1925(b) statement. As we have explained:

       In Commonwealth v. Lord, 719 A.2d 306, 309 (Pa. 1998), our
       Supreme Court held that in order to preserve claims for appellate
       review, an appellant must comply with a trial court order to file a
       [s]tatement of [m]atters [c]omplained of on [a]ppeal, pursuant to
       Pa.R.A.P. 1925(b). Our Supreme Court recently reiterated the
       bright-line rule established in Lord, holding that “failure to comply
____________________________________________


3 Stand-by counsel, Matthew Sullivan, Esq., entered his appearance on June
3, 2019.

                                           -7-
J-S42028-20


     with the minimal requirements of Pa.R.A.P. 1925(b) will result in
     automatic waiver of the issues raised [on appeal].”
     Commonwealth v. Schofield, 888 A.2d 771, 774 (Pa. 2005);
     see also Commonwealth v. Castillo, 888 A.2d 775 (Pa. 2005)
     (same). If an appellant does not comply with an order to file a
     Rule 1925(b) statement, all issues on appeal are waived—even if
     the Rule 1925(b) statement was served on the trial judge who
     subsequently addressed in an opinion the issues raised in the Rule
     1925(b) statement. Although recognizing that such a strict
     application of the Rule may be harsh, our Supreme Court stressed
     that failure to file the Rule 1925(b) statement “results in the
     inability of the appellate courts to determine which issues were
     presented to the trial court, and thus preserved for appeal, and
     whether the trial court received the statement within the required
     time period.” [Schofield,] 888 A.2d at 774-775.

In re L.M., 923 A.2d 505, 509 (Pa. Super. 2007) (some citations omitted)

(emphasis omitted); see also Greater Erie Indus. Dev. Corp. v. Presque

Isle Downs, Inc., 88 A.3d 222, 225 (Pa. Super. 2014) (en banc) (“it is no

longer within [the Superior] Court's discretion to review the merits of an

untimely Rule 1925(b) statement based solely on the trial court's decision to

address the merits of those untimely raised issues”).

     Upon request, however, a PCRA court may “enlarge the time period

initially specified or permit an amended or supplemental [s]tatement to be

filed.” Pa.R.A.P. 1925(b)(2)(i). Indeed, Rule 1925(b)(2)(i) states:

     The judge shall allow the appellant at least 21 days from the date
     of the order's entry on the docket for the filing and service of the
     [s]tatement. Upon application of the appellant and for good cause
     shown, the judge may enlarge the time period initially specified or
     permit an amended or supplemental [s]tatement to be filed. Good
     cause includes, but is not limited to, delay in the production of a
     transcript necessary to develop the [s]tatement so long as the
     delay is not attributable to a lack of diligence in ordering or paying
     for such transcript by the party or counsel on appeal.              In
     extraordinary circumstances, the judge may allow for the filing of

                                     -8-
J-S42028-20


      a [s]tatement or amended or supplemental [s]tatement nunc pro
      tunc.

Id.

      Upon review, we conclude that Appellant’s pro se concise statement filed

June 3, 2019 was timely. As detailed above, the PCRA court ordered Appellant

to file a concise statement on October 22, 2018.        On November 9, 2018,

however, Appellant’s then-recently appointed appellate counsel requested an

extension. The PCRA court granted counsel’s request and ordered Appellant

to file his concise statement on or before February 21, 2019. On February 17,

2019, Appellant’s counsel filed a motion to stay the order to file a Rule 1925(b)

statement because counsel recently filed a petition to withdraw.          In that

motion, Appellant’s counsel requested that the court stay the order “pending

the outcome of a hearing on the aforementioned [p]etition to [w]ithdraw” or,

in the alternative, a Grazier hearing.       Motion to Stay, 2/17/19, at *2

(un-paginated). The PCRA court granted the motion to stay on March 18,

2019. Ultimately, the court held a Grazier hearing on May 31, 2019 and

permitted Appellant to proceed pro se.          As Appellant filed his concise

statement on June 3, 2019, immediately following the conclusion of the

Grazier hearing, we conclude that Appellant filed a timely Rule 1925(b)

statement.

      In his first appellate issue, Appellant claims that the PCRA court abused

its discretion by failing to grant three separate motions. Specifically, Appellant

claims that the PCRA court erred because it did not grant his motion for the



                                      -9-
J-S42028-20



appointment of an expert, his motion for the appointment of an investigator,

and his motion for discovery. Upon review, however, we conclude that this

issue is waived as Appellant failed to include this claim in his June 3, 2019

Rule 1925(b) statement.4 Pa.R.A.P.1925(b)(4)(vii) (“[i]ssues not included in

the [Rule 1925(b) s]tatement ... are waived”); McKeeman v. CoreStates

Bank, N.A., 751 A.2d 655, 658 (Pa. Super. 2000) (“[a]n appellant's failure to

include an issue in his [Rule] 1925(b) statement waives that issue for

purposes of appellate review”); Castillo, 888 A.2d at 780.

       Next, Appellant argues that the PCRA court erred because it dismissed

his PCRA petition without an evidentiary hearing. Our standard of review is

as follows:

       As a general proposition, an appellate court reviews the PCRA
       court's findings to see if they are supported by the record and free
       from legal error. [This C]ourt's scope of review is limited to the
       findings of the PCRA court and the evidence on the record []
       viewed in the light most favorable to the prevailing party.


____________________________________________


4  As noted above, Appellant did not raise this issue in his concise statement
filed June 3, 2019. Appellant, however, filed multiple pro se Rule 1925(b)
statements. Specifically, he filed a pro se concise statement on October 15,
2018, November 13, 2018, and February 11, 2019. Appellant arguably raised
this issue in his February 11, 2019 pro se concise statement. See Appellant’s
Pro Se Rule 1925(b) Statement, 2/11/19, at 6. From October 9, 2018 to
March 18, 2019, however, Appellant was represented by Attorney Barrish. As
such, the Rule 1925(b) statements filed by Appellant pro se while represented
by counsel “have no legal effect and, therefore, are legal nullities.”
Commonwealth v. Williams, 151 A.3d 621, 623 (Pa. Super. 2016) (citation
omitted). “In this Commonwealth, hybrid representation is not permitted.”
Id. Therefore, the fact that he raised this issue in the February 11, 2019
concise statement is of no legal effect and we conclude that this issue is
waived.

                                          - 10 -
J-S42028-20



Commonwealth v. Hammond, 953 A.2d 544, 556 (Pa. Super. 2008)

(citations and quotations omitted).

      As this Court previously explained, there “is no absolute right to an

evidentiary hearing on a PCRA petition.” Commonwealth v. Jones, 942 A.2d

903, 906 (Pa. Super. 2008).      Rather, a PCRA court “has the discretion to

dismiss a petition without a hearing when the court is satisfied ‘that there are

no genuine issues concerning any material fact.’” Commonwealth v. Roney,

79 A.3d 595, 604 (Pa. 2013) (citation omitted). “A reviewing court on appeal

must examine each of the issues raised in the PCRA petition in light of the

record in order to determine whether the PCRA court erred in concluding that

there were no genuine issues of material fact and in denying relief without an

evidentiary hearing.” Commonwealth v. Derrickson, 923 A.2d 466, 468

(Pa. Super. 2007), appeal denied, 934 A.2d 72 (Pa. 2007).

      Appellant first argues that his “comprehensive response to the PCRA

court's 907 [n]otice . . . warranted” an evidentiary hearing. Appellant’s Brief

at 23. As such, Appellant claims that the PCRA court “abused its discretion

when [it] dismissed [his] PCRA [p]etition without a hearing.”         Id.   We

disagree.

      Herein, Appellant filed a response to the PCRA court’s notice on June 25,

2018. Appellant filed a second response on July 11, 2018. The claims raised

in Appellant’s responses, however, did “not relate to material issues of fact.”

PCRA Court Opinion, 8/23/19, at 12. Appellant also did not “produce[ any]

evidence” to support his claims. Id. at 11. Instead, he “made empty claims

                                      - 11 -
J-S42028-20



that documents exist[ed] that would prove his innocence without actually

indicating what these documents are or where they might be found.”           Id.

Furthermore, Appellant’s various claims in his responses were “directly refuted

by the evidence of record.”     Id.   We therefore conclude that Appellant’s

responses to the PCRA court’s Rule 907 notice did not warrant an evidentiary

hearing and Appellant’s claim to the contrary is meritless.

      Appellant also claims that his PCRA petition raised valid claims of

ineffective assistance of trial counsel and, as such, the PCRA court should have

held an evidentiary hearing. Specifically, Appellant argues that trial counsel

was ineffective for “failing to investigate” the “situs of the fire” or “the

Commonwealth witnesses[’] motives to testify.” Appellant’s Brief at 24 and

26. Appellant also argues that trial counsel provided ineffective assistance by

not “retain[ing] either a consulting or testifying expert in the field of fire

science.” Id. at 26.

      The mere fact that a PCRA petitioner raises a claim of ineffective

assistance of counsel does not entitle him to an evidentiary hearing as of right.

Roney, 79 A.3d at 604. In fact, our Supreme Court previously “stress[ed]

that an evidentiary hearing ‘is not meant to function as a fishing expedition

for any possible evidence that may support some speculative claim of

ineffectiveness.” Id. at 604 (citation omitted). Accordingly, if the PCRA court

can determine – without an evidentiary hearing – that “one of the prongs [of

an ineffective assistance claim] is not met, then no purpose would be

advanced by holding an evidentiary hearing.” Jones, 942 A.2d at 906.

                                      - 12 -
J-S42028-20



     To establish a claim of ineffective assistance of counsel, a petitioner

“must show, by a preponderance of the evidence, ineffective assistance of

counsel which, in the circumstances of the particular case, so undermined the

truth-determining process that no reliable adjudication of guilt or innocence

could have taken place.” Commonwealth v. Turetsky, 925 A.2d 876, 880

(Pa. Super. 2007) (citation omitted).

     The burden is on the defendant to prove all three of the following
     prongs: “(1) the underlying claim is of arguable merit; (2) that
     counsel had no reasonable strategic basis for his or her action or
     inaction; and (3) but for the errors and omissions of counsel, there
     is a reasonable probability that the outcome of the proceedings
     would have been different.” Id. (citation omitted).

     We have explained that

        [a] claim has arguable merit where the factual averments,
        if accurate, could establish cause for relief. See
        Commonwealth v. Jones, 876 A.2d 380, 385 ([Pa.] 2005)
        (“if a petitioner raises allegations, which, even if accepted
        as true, do not establish the underlying claim . . ., he or she
        will have failed to establish the arguable merit prong related
        to the claim”). Whether the facts rise to the level of
        arguable merit is a legal determination.

        The test for deciding whether counsel had a reasonable
        basis for his action or inaction is whether no competent
        counsel would have chosen that action or inaction, or, the
        alternative, not chosen, offered a significantly greater
        potential chance of success. Counsel's decisions will be
        considered reasonable if they effectuated his client's
        interests.   We do not employ a hindsight analysis in
        comparing trial counsel's actions with other efforts he may
        have taken.

        Prejudice is established if there is a reasonable probability
        that, but for counsel's errors, the result of the proceeding
        would have been different. A reasonable probability is a
        probability sufficient to undermine confidence in the
        outcome.

                                    - 13 -
J-S42028-20


      Commonwealth v. Stewart, 84 A.3d 701, 707 (Pa. Super.
      2013) (some internal quotations and citations omitted).

                                      ***

      Moreover, “[a] failure to satisfy any prong of the ineffectiveness
      test requires rejection of the claim of ineffectiveness.”
      Commonwealth v. Daniels, 963 A.2d 409, 419 ([Pa.] 2009)
      (citation omitted).

Commonwealth v. Sandusky, 203 A.3d 1033, 1043–1044 (Pa. Super.

2019), appeal denied, 216 A.3d 1029 (Pa. 2019) (parallel citations omitted).

      Herein, Appellant utterly failed to demonstrate that trial counsel lacked

a reasonable basis for his chosen action and that he suffered prejudice.

Indeed, Appellant’s claim that trial counsel was ineffective in his investigation

or decision to not obtain an expert is nothing more than a bald assertion.

"[B]oilerplate allegations and bald assertions of no reasonable basis and/or

ensuing prejudice cannot satisfy a petitioner's burden to prove that counsel

was ineffective." Commonwealth v. Paddy, 15 A.3d 431, 443 (Pa. 2011).

Appellant’s underdeveloped claim of ineffectiveness fails and, as such, the

PCRA court did not err in dismissing his PCRA petition without an evidentiary

hearing.

      Lastly, Appellant argues that the “PCRA court deprived [him] of his right

to counsel.” Appellant’s Brief at 27. Appellant claims that, after he “received

the PCRA court’s pre-dismissal notice” on June 11, 2018, he “realized [that]

proceeding pro se would not produce the results he sought.” Id. at 30. As

such, Appellant “requested the court to appoint counsel” and the court did not

do so. Id. Upon review, we conclude that the record belies Appellant’s claim.


                                     - 14 -
J-S42028-20



      As explained above, Appellant filed his PCRA petition pro se on

September 22, 2015. On May 9, 2017, court-appointed counsel George S.

Yacoubian Jr., Esq. entered his appearance.        Appellant, however, filed a

motion to proceed pro se on July 27, 2017, and on August 2, 2017, Attorney

Yacoubian Jr. sought leave to withdraw as counsel. The PCRA court conducted

a Grazier hearing on November 6, 2017 and permitted Appellant to proceed

pro se.

      Appellant “only proceeded pro se until he filed a motion for appointment

of counsel on August 20, 2018.” PCRA Court Opinion, 8/23/19, at 17. The

court appointed David Barrish, Esq. to represent Appellant as appellate

counsel on October 9, 2018.     Attorney Barrish represented Appellant until

March 18, 2019, when the PCRA granted his motion to withdraw. Thereafter,

the PCRA court appointed new appellate counsel, Daniel Alvarez, Esq., on April

16, 2019. On May 31, 2019, however, the PCRA court conducted a second

Grazier hearing during which it permitted Attorney Alvarez to withdraw and

Appellant to proceed pro se.        The court also appointed current appellate

counsel, Matthew Sullivan, Esq., as standby counsel that same day.

Accordingly, a review of this tortured procedural history demonstrates that

the PCRA court “took the necessary steps to ensure [Appellant’s] right to

counsel was upheld throughout the entire . . . PCRA process.” PCRA Court

Opinion, 8/23/19, at 18. Appellant’s claim that he was deprived of his right

to counsel therefore lacks merit.




                                       - 15 -
J-S42028-20



     For the foregoing reasons, we affirm the PCRA court’s dismissal of

Appellant’s PCRA petition.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/20




                                - 16 -